Russell C. Gregg, et al. 1 v. Commissioner. Gregg v. CommissionerDocket Nos. 109035, 109406, 109407, 109410-109415, 109417, 109423, 109424, 109428, 109429, 109455, 109456, 109973.United States Tax Court1945 Tax Ct. Memo LEXIS 210; 4 T.C.M. (CCH) 466; T.C.M. (RIA) 45155; May 2, 1945John C. White, Esq., Transportation Bldg., Washington, D.C., for the petitioners. J. L. Backstrom, Esq., for the respondent.  LEECHMemorandum Opinion LEECH, Judge: These controversies involve deficiencies in income taxes for the taxable years and in the amounts below set forth: Docket No.YearNameAmount1090351938Russell C. Gregg$ 1,306.871094061938D. Sumners1,743.041094071938Grace Sumners1,743.041094101938Lamar Fleming, Jr.116,362.071094111938Clare E. Fleming116,362.071094121938Sydnor Oden357.421094131938Olga Poe Oden357.421094141938S. M. McAshan, Jr.6,817.781094151938Susan C. McAshan6,817.781094171938Ava T. Hooks37.151094231938Harmon Whittington49,999.731094241938Corrine G. Whittington49,999.731094281937Susan V. Clayton91,756.091938438,251.341094291938Anne Burdine Clayton Trust83,743.141094551938Estate of M. D. Anderson976,133.791094561938Julia Clayton Baker (formerly Julia S. Clayton)3,502.551099731939W. L. Clayton51,360.81*211 The above proceedings were not consolidated. All except Docket No. 109973 involve an identical main issue. It was orally stipulated in open court that our decision on that issue here shall follow our decision in the consolidated cases of  Arthur J. Hooks, Docket No. 109416 [3 TCM 899], and  W. L. Clayton, Docket No. 109427 [3 TCM 899]. The identical main issue is whether the respective petitioners realized taxable income in 1938 to the extent of accumulated dividends upon and redemption values of new preferred stock and new debentures received from Anderson, Clayton & Co. for old classes of preferred stock surrendered therefor. On August 22, 1944, a Memorandum Findings of Fact and Opinion was entered in the consolidated cases,  Docket Nos. 109416 and 109427 [3 TCM 899], determining the main issue in favor of those petitioners. On January 26, 1945 decisions thereon were entered. The time for appeal from those decisions has expired. Sections 1140, 1142, Internal Revenue Code. The respective petitioners in the present proceedings are sustained on the main issue. Petitioner Russell C. Gregg, Docket No. 109035, and petitioner*212  Estate of M. D. Anderson, Deceased, Docket No. 109455, each assigned an additional error in their respective petitions. No proof was offered thereon. Accordingly, the respondent's action respecting additional adjustments is upheld. Docket No. 109428, Susan V. Clayton, also involves an additional assignment of error identical with the second issue involved in Docket No. 109427, i.e., whether this petitioner is taxable under section 22(a) or section 167 of the Revenue Acts of 1936 and 1938, for the undistributed income of certain trusts created by her. On August 22, 1944 a Memorandum Findings of Fact and Opinion was entered in  Docket No. 109427 [3 TCM 899], determining that second issue in favor of the respondent. On January 26, 1945 a decision was entered thereon. The time to appeal from such decision has expired. Sections 1140, 1142, Internal Revenue Code. Under the stipulation the second issue in the present proceeding, Docket No. 109428, is determined for the respondent. Docket No. 109973, W. L. Clayton, petitioner, involves the same second issue with respect to the taxable year 1939 as that involved in Docket No. 109427, i.e., the taxability*213  of the income from the same two trusts to the grantor. Accordingly, under the stipulation the respondent is sustained on that issue in the present proceeding. Decisions in all docket numbers (109035, 109406, 109407, 109410-109415, 109417, 109423, 109424, 109428, 109429, 109455, 109456, and 109973) will be entered under Rule 50.  Footnotes1. D. Sumners; Grace Sumners; Lamar Fleming, Jr.; Clare E. Fleming; Sydnor Oden; Olga Poe Oden; S. M. McAshan, Jr.; Susan C. McAshan; Ava T. Hooks; Harmon Whittington; Corrine G. Whittington; Susan V. Clayton; Anne Burdine Clayton Trust, Lamar Fleming, Jr., S. M. McAshan, Jr., and J. M. Johnson, Trustees; Estate of M. D. Anderson, Deceased, The State National Bank of Houston, James E. Anderson, William Leland Anderson and Thomas D. Anderson, Executors; Julia Clayton Baker (formerly Julia S. Clayton); and W. L. Clayton.↩